--------------------------------------------------------------------------------

Exhibit 10.7


THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.
 
 
WARRANT AGREEMENT
 
MATERIAL TECHNOLOGIES, INC.,
a Delaware corporation (the “Company”)


THIS IS TO CERTIFY that, for value received, RBC Dexia Investor Services Bank
Luxembourg, or its assigns (the “Holder”) is entitled, subject to the terms and
conditions set forth herein, to purchase, 5,000,000 shares of Class A common
stock of the Company (the “Warrant Shares”) upon exercise at a purchase price of
$0.20 per Warrant Share (the “Warrant Price”).


1.      TERM.  Subject to the terms of this Warrant, the Holder shall have the
right, at any time during the period commencing at 9:00 a.m., Pacific Time, on
the 19th day of August, 2008 and ending at 5:00 p.m., Pacific Time, on the 18th
day of August, 2009 (the “Termination Date”), to purchase from the Seller the
Warrant Shares upon payment to the Seller of the Warrant Price.


Notwithstanding anything to the contrary contained in this Warrant or otherwise,
the Holder shall not be required, although it shall have the right, to exercise
this Warrant.


2.      MANNER OF EXERCISE.  Payment of the aggregate Warrant Price shall be
made as described below.  Upon the payment of all or a portion of the Warrant
Price and delivery of the Election to Purchase, a form of which is attached
hereto, the Company shall issue and cause to be delivered with all reasonable
dispatch to or upon the written order of the Holder, and in such name or names
as the Holder may designate, a certificate or certificates for the number of
full Warrant Shares so purchased upon each exercise of the Warrant.  Such
certificate or certificates shall be deemed to have been issued and any person
so designated to be named therein shall be deemed to have become a holder of
record of such securities as of the date of surrender of the Warrant (or if less
than the entire Warrant is exercised, upon the delivery of the new Warrant
described below) and payment of the Warrant Price, as aforesaid, notwithstanding
that the certificate or certificates representing such securities shall not
actually have been delivered or that the stock transfer books of the Company
shall then be closed.  The Warrant shall be exercisable, at the election of each
Holder, either in full or from time to time in part and, in the

 
 

--------------------------------------------------------------------------------

 

event that a certificate evidencing the Warrant is exercised in respect of less
than all of the Warrant Shares specified therein at any time prior to the
Termination Date, a new certificate evidencing the remaining portion of the
Warrant shall be issued by the Company to such Holder.


Payment of the Warrant Price may be made by either of the following forms, or a
combination thereof:


(i)           Cash Exercise: cash, bank or cashiers check, or wire transfer
payable to the Company; or


(ii)           Promissory Note: through a promissory note payable to the
Company, but only to the extent authorized by the Company, and which
authorization may be withheld for any reason whatsoever.


3.      NO STOCKHOLDER RIGHTS.  Unless and until this Warrant is exercised, this
Warrant shall not entitle the Holder hereof to any voting rights or other rights
as a stockholder of the Company, or to any other rights whatsoever except the
rights herein expressed, and, no dividends shall be payable or accrue in respect
of this Warrant.


4.      EXCHANGE.  This Warrant is exchangeable upon the surrender hereof by the
Holder to the Company for new Warrants of like tenor representing in the
aggregate the right to purchase the number of securities purchasable hereunder,
each of such new Warrants to represent the right to purchase such number of
securities as shall be designated by the Holder at the time of such surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the company of all reasonable expenses incidental thereto, and
upon surrender and cancellation hereof, if mutilated, the Company will make and
deliver a new warrant of like tenor and amount, in lieu hereof.


5.      ELIMINATION OF FRACTIONAL INTERESTS.  The Company shall not be required
to issue certificates representing fractions of securities upon the exercise of
this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
fractional interests.  All fractional interests shall be eliminated by rounding
any fraction up to the nearest whole number of securities, properties or rights
receivable upon exercise of this Warrant.


6.      RESERVATION AND LISTING OF SECURITIES.  The Company shall at all times
reserve and keep available out of its authorized shares of common stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of common stock or other securities, properties
or rights as shall be issuable upon the exercise hereof.  The Company covenants
and agrees that, upon exercise of this Warrant and payment of the Warrant Price,
all shares of common stock and other securities issuable upon such exercise
shall be duly and validly issued, fully paid, non-assessable and not subject to
the preemptive rights of any stockholder.


8.      NOTICE.  Any notice, request, instruction, or other document required by
the

 
 

--------------------------------------------------------------------------------

 

terms of this Warrant, or deemed by any of the Parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, mailed by registered or certified mail,
postage prepaid, with return receipt requested, or sent by facsimile
transmission to the addresses of the Parties as follows:
 
 
i.
To:
“Company”
Material Technologies, Inc.
Attn: Robert M. Bernstein, Chief Executive Officer
11661 San Vicente Boulevard, Suite 707
Los Angeles, California 90049
Fax: (310) 473-3177
            ii. To: “Holder” RBC Dexia Investor Services Bank Luxembourg
____________________________________
____________________________________
____________________________________
Fax:_________________________________

 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


9.      GOVERNING LAW.  This Warrant shall be governed, construed and
interpreted under the laws of the state of California, without giving effect to
the rules governing conflicts of law.


10.    EXCLUSIVE JURISDICTION AND VENUE.  The Parties agree that the Courts of
the County of Orange, State of California shall have sole and exclusive
jurisdiction and venue for the resolution of all disputes arising under the
terms of this Agreement and the transactions contemplated herein.


11.    SUCCESSORS.  All the covenants and provisions of this Warrant shall be
binding upon and inure to the benefit of the Company, the Holder and their
respective legal representatives, successors and assigns.


12.    ATTORNEYS’ FEES.  If any legal action or any other proceeding, including
any action for declaratory relief, is brought for the interpretation or
enforcement of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be
entitled.  “Prevailing Party” shall include without limitation (a) a Party who
dismisses an action in exchange for sums allegedly due; (b) the Party who
receives performance from the other Party of an alleged breach or a desired
remedy that is substantially equivalent to the relief sought in an action or
proceeding;

 
 

--------------------------------------------------------------------------------

 

or (c) the Party determined to be the prevailing Party by an arbitrator or a
court of law.


13.    NOTICE OF RIGHT TO COUNSEL.  Each of the Parties has had the opportunity
to, and has had, this Warrant reviewed by their respective attorney.  Each of
the Parties affirms to the other that they have apprised themselves of all
relevant information giving rise to this Warrant and has consulted and discussed
with their independent advisors the provisions of this Warrant and fully
understands the legal consequences of each provision.  Each Party further
affirms to the other that they have not, and do not, rely upon any
representation of advice from the other or from the other Parties’ counsel.


14.    REPRESENTATIONS OF HOLDER.


(a)           Holder has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Warrant Shares offered by Company of
the size contemplated.  Holder represents that Holder is able to bear the
economic risk of the investment and at the present time could afford a complete
loss of such investment.  Holder has had a full opportunity to inspect the books
and records of the Company and to make any and all inquiries of Company officers
and directors regarding the Company and its business as Holder has deemed
appropriate.
 
(b)           Holder is an “Accredited Investor” as defined in Regulation D of
the Securities Act of 1933 (the “Act”) or Holder, either alone or with Holder’s
professional advisers who are unaffiliated with, have no equity interest in and
are not compensated by Company or any affiliate or selling agent of Company,
directly or indirectly, has sufficient knowledge and experience in financial and
business matters that Holder is capable of evaluating the merits and risks of an
investment in the Warrant Shares offered by Company and of making an informed
investment decision with respect thereto and has the capacity to protect
Holder’s own interests in connection with Holder’s proposed investment in the
Warrant Shares.
 
(c)           Holder is acquiring the Warrant Shares solely for Holder’s own
account as principal, for investment purposes only and not with a view to the
resale or distribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Warrant Shares.
 
(d)           Holder will not sell or otherwise transfer the Warrant Shares
without registration under the Act or an exemption therefrom and fully
understands and agrees that Holder must bear the economic risk of Holder's
purchase for an indefinite period of time because, among other reasons, the
Warrant Shares have not been registered under the Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the Act and
under the applicable securities laws of such states or unless an exemption from
such registration is available.




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Warrant Agreement on the 29th day of August, 2008.
 
 

COMPANY:     HOLDER:            
MATERIAL TECHNOLOGIES, INC., 
a Delaware corporation
   
RBC DEXIA INVESTOR SERVICES
BANK LUXEMBOURG,
           
 
   
 
 
By: Robert M. Bernstein
   
By:
 
Its: Chief Executive Officer
   
Its:
 

 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE


The undersigned, a Holder of the attached Warrant, hereby irrevocably elects to
exercise the purchase right represented by the attached Warrant Agreement for,
and to purchase shares of common stock of Material Technologies, Inc., a
Delaware corporation and herewith makes payment of $__________ therefor, and
requests that the certificates for such securities be issued in the name of, and
delivered to ________________________, whose address is
_______________________________________.





Dated:__________________________  Signature        
 
     
(Signature must conform in all respects to name
of Holder of such partial interest as specified on the
face of the Warrant Certificate)
               
(Insert Social Security or Other
Identifying Number of Holder)
 

 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
